Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Rejection - 35 USC § 103

 The claim is rejected under 35 U.S.C. § 103 as being unpatentable over HOUZER M-200 Midnite Sink (NPL Reference “U” on Form 892) in view of United States Patent Number D707802 to Jepson. 
Although the invention is not identically disclosed or described as set forth 35 U.S.C. §102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious not later than the effective filing date of the present claimed invention to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.
In a proper rejection of a design claim under 35 USC 103, there must be a reference (the basic design), a something in existence, the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness. In other words, the basic reference design must look something like the claimed design. In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982). Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design. Such modifications, however, cannot destroy the fundamental characteristics of the basic design reference.
HOUZER M-200 Midnite Sink has design characteristics that are basically the same as the claimed design. The commonalities are as follows:
Double sink design
slightly lowered divider
Overall smooth exterior



    PNG
    media_image1.png
    742
    1107
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    321
    476
    media_image2.png
    Greyscale

Claimed design, Figure 1
HOUZER M-200 Midnite Sink


The claimed design differs from HOUZER M-200 Midnite Sink in that it has an off center divider and the corners are more squared on the interior of the bowl.
Jepson shows an off center divider and the corners are more squared on the interior of the bowl.





    PNG
    media_image1.png
    742
    1107
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    308
    453
    media_image3.png
    Greyscale

Claimed Design
Jepson


It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to design a sink with an off center divider and squared corners on the interior of the bowl as taught by Jepson.
The claimed design would have no patentable distinction over the examiner’s combination of references.
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).



Conclusion
The claim stands rejected under 35 U.S.C. 103.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL RASHEED whose telephone number is (571)272-9151. The examiner can normally be reached Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R. /Examiner, Art Unit 2914    

/DAVID G MULLER/Primary Examiner, Art Unit 2914